Citation Nr: 0213662	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD, bilateral hearing loss and tinnitus.  

In his Mach 2001 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Member 
of the Board at the RO.  In an August 2002 statement, he 
withdrew his request for this hearing and directed that his 
case be sent to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran engaged in combat with the enemy but he does 
not have a diagnosis of PTSD.  

3.  The veteran currently has bilateral hearing loss 
disability by VA standards, and he has been diagnosed with 
tinnitus.  

4.  The medical evidence of record establishes that it is as 
least as likely as not that the veteran's bilateral hearing 
loss disability and tinnitus are causally related to noise 
exposure in service.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  

2.  Chronic bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, a statement of the case, and VA letters 
to the veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for VA's 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the February 
2001 statement of the case included a discussion of 38 C.F.R. 
§ 3.159 which apprised the veteran of the assistance VA would 
render in developing his claim.  Essentially, VA would make 
reasonable efforts to obtain relevant evidence; however, he 
was responsible for submitting the evidence.  The RO also 
listed the evidence that had currently been associated with 
the file.  Additionally, in a November 1999 letter, the RO 
described the evidence required to establish service 
connection for a disability.  Although this letter 
specifically discussed the well-grounded requirement that is 
no longer applicable, the Board notes that the essential 
elements required to establish service connection have not 
been changed by the VCAA, and the letter served to adequately 
notify the veteran of the evidence required to substantiate 
his claim.  

The correspondence in the file reflects that the veteran's 
representative received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and private medical 
records have been associated with the file, and the veteran 
was afforded VA examinations in February 2000 and September 
2000.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  
It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  PTSD

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2001).  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet. App. 128 (1997), and Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (emphasis in original).

Service records indicate that the veteran served during World 
War II as a tank destroyer driver with the 824th Tank 
Destroyer Battalion.  He fought side by side with the 
infantry in combat against the enemy by firing against 
emplacements and around armored vehicles.  Consequently, 
exposure to a combat stressor may be conceded.  

Service medical records do not document any treatment for 
PTSD or any other psychiatric disorder.  VA outpatient 
treatment reports dated from August 1999 to November 1999 
indicate that the veteran was seen by a health science 
specialist in the mental health clinic.  He presented for an 
evaluation for PTSD.  He reported nightmares about his war 
experiences, occasional intrusive thoughts, periods of 
crying, irritability, anxiety in crowds and an increased 
startle response.  Paxil was prescribed.  In a follow-up 
report for his PTSD, he related that he had been feeling more 
relaxed and was sleeping better.  No further treatment at the 
mental health clinic was indicated.  

Upon VA examination in February 2000, the veteran related 
that he did not understand why the examination had been 
scheduled and thought that he was there to have his hearing 
evaluated.  The examiner explained the nature and purpose of 
the examination and he agreed to continue with it.  The 
veteran reported several war-zone experiences that caused him 
discomfort.  He had a strong startle response and avoided 
things that reminded him of the war.  He had no history of 
any mental health treatment until early November 1999, when 
he saw an intake counselor at the Tomah VA Medical Center 
(VAMC).  He denied any flashback-type experiences, but did 
experience occasional nightmares.  He remarked that he tried 
to maintain an upbeat and positive attitude.  He did not 
experienced prolonged or significant depressive moods, and he 
got along well with most people.  He had several close 
friends, and did not have any angry outbursts.  He did not 
have problems with attention, concentration of general 
cognitive functioning.  He had a full range of affective 
responsiveness.  

Mental status evaluation revealed that there was no evidence 
of psychosis, paranoia, or disorganized thinking.  The 
veteran's speech was appropriate, and his train of thought 
was relevant and focused.  The examiner administered several 
psychological tests, including the Beck Depression Inventory, 
the Beck Anxiety Inventory, the Mississippi Scale for Combat 
Related PTSD, and the Millon Clinical Multiaxial Inventory.  
Based on his assessment and the test results, the examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD under DSM-IV.  He did demonstrate a number 
of general anxiety symptoms, and he was diagnosed with an 
anxiety disorder.  However, the examiner opined that the 
veteran's anxiety symptoms were related to his current life 
circumstances rather than to his experiences during World War 
II.  

In analyzing the merits of the claim, the Board finds that 
service connection for PTSD, must be denied because the 
preponderance of evidence weighs against the claim.  The 
veteran's service medical records do not show any complaints 
of PTSD or any other psychiatric disorder.  Furthermore, he 
has not been diagnosed with PTSD.  An intake counselor in the 
mental health clinic reported that the veteran was seen for 
an evaluation of PTSD and follow-up treatment.  However, a 
comprehensive mental examination by a Ph.D. revealed that the 
veteran did not meet the criteria for that diagnosis.  The 
Board has placed greater weight on this opinion in light of 
the examiner's more extensive training in the field, as well 
as his reliance on the results from the battery of 
psychological tests that were administered to the veteran.  
See Bloom, supra.  Without medical evidence establishing a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
service connection for that disorder may not be granted.  See 
Cohen, Gaines, Suozzi, supra.  

The Board acknowledges the veteran's assertion that the 
examination was inadequate and that the purpose of the 
examination was not clear to him.  However, the examination 
report reflects that he expressed this confusion to the 
examiner, but upon further explanation from the examiner, he 
agreed to the evaluation.  The Board also acknowledges the 
statements from the veteran and his spouse that he has PTSD.  
However, they are laypersons and do not have any medical 
expertise.  Hence, their statements are insufficient to 
establish that the veteran has PTSD as a result of his 
military service.  See Espiritu, supra; Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that PTSD was incurred in or 
aggravated by military service; and there is no medical 
opinion relating any currently diagnosed psychiatric disorder 
to the veteran's combat experiences during World War II, or 
to any other incident of the veteran's active military 
service.  Accordingly, the appeal must be denied.  See 
Gilbert, supra.  

II.  Bilateral Hearing Loss and Tinnitus

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that he has bilateral hearing loss 
and tinnitus due to noise exposure in service.  His service 
medical records do not document any treatment or complaints 
related to hearing loss or tinnitus.  However, as discussed 
above, the veteran served as a tank destroyer driver with the 
824th Tank Destroyer Battalion; and was responsible for 
firing against emplacements and around armored vehicles to 
support the infantry in combat against the enemy.  
Consequently, the Board finds the veteran's assertions of 
exposure to noise in service to be credible.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  

Upon VA audiological examination in September 2000, the 
veteran reported exposure to excessive noise in the military, 
as well as some occupational noise exposure.  Audiometric 
studies revealed pure tone thresholds of 40, 55, 65, 70, and 
85 decibels in the right ear, and in the left ear of 30, 35, 
55, 65, and 75 decibels at 500, 1000, 2000, 3000, 4000 Hertz, 
respectively.  Bilateral sensorineural hearing loss was 
diagnosed.  A physician reviewed the examination results and 
the veteran's claims folder in October 2000.  It was noted 
that the reports of a history of noise exposure after service 
were inconsistent, and the first documented hearing loss was 
in 1996.  However, the physician was unable to provide an 
opinion regarding a relationship between the veteran's 
current hearing loss and tinnitus and his noise exposure in 
service without resorting to pure speculation.  

A private medical record dated in October 1999, from J.J.H., 
M.D. (Dr. H.), indicated that the veteran was seen for 
complaints of hearing loss and tinnitus.  He gave a history 
of considerable noise exposure in service, including while 
driving a tank.  He worked on a dairy farm after service and 
he did not have any significant noise exposure from that 
occupation.  Bilateral sensorineural hearing loss and 
tinnitus were diagnosed.  Dr. H. stated that in all 
probability the veteran's inner ear problem that was 
contributing to his hearing loss and tinnitus was related to 
the tank noise exposure he experienced while in military 
service.  

The veteran has current disability from hearing loss by VA 
standards.  He has also been diagnosed with tinnitus.  It has 
been conceded that the was exposed to noise during his 
military service.  His spouse has provided a statement in 
October 1999 reporting that the veteran's hearing loss was 
present when he returned from service.  A VA physician was 
unable to provide an opinion regarding the etiology of the 
veteran's hearing loss without resorting to speculation.  
However, a private specialist opined that the veteran's 
bilateral hearing loss and tinnitus were related to his 
exposure to noise in military service.  While it is possible 
that the veteran had some type of post-service noise 
exposure, the Board finds that the medical evidence is in 
relative equipoise with regard to whether there is a causal 
relationship between the veteran's current bilateral hearing 
loss and tinnitus and his military service.  Accordingly, 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that his bilateral hearing loss and tinnitus 
were incurred in service and service connection for these 
disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.385; Hensley, supra.  


ORDER

Service connection for PTSD is denied.

Service connection for chronic bilateral hearing loss 
disability is granted.  

Service connection for tinnitus is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

